Exhibit 10.2

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement (this “Amendment”) is made as of
June 30, 2010 by and among Citrix Systems, Inc., a Delaware corporation (the
“Borrower”), Citrix Systems International GMBH, a company organized under the
laws of Switzerland (the “Subsidiary Borrower” and, together with the Borrower,
the “Borrowers”), JPMorgan Chase Bank, N.A., individually and as administrative
agent (the “Administrative Agent”), and the other financial institutions
signatory hereto.

RECITALS

A. The Borrower, the Subsidiary Borrower, the Administrative Agent and the
Lenders are party to that certain Amended and Restated Credit Agreement dated as
of September 27, 2006 (the “Credit Agreement”). Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.

B. The Borrower, the Administrative Agent, and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the “Effective Date” (as defined below),
the Credit Agreement shall be amended as follows:

(a) The defined term “Adjusted LIBO Rate” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as
applicable, for purposes of determining the Alternate Base Rate with respect to
any ABR Borrowing) for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next  1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

(b) The defined term “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1%, (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1% and (d) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt,



--------------------------------------------------------------------------------

the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Base CD Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Base CD
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

(c) Section 1.01 of the Credit Agreement is amended by adding the following
definitions in appropriate alphabetical order:

“Domestic Wholly-Owned Subsidiary” means each Wholly-Owned Subsidiary that is
incorporated under the laws of the United States, any State thereof or the
District of Columbia.

“Foreign Wholly-Owned Subsidiary” means each Wholly-Owned Subsidiary which is
not a Domestic Subsidiary.

(d) Section 5.11(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

Notwithstanding the foregoing, the requirements of this Section 5.11(a) shall
apply only to (i) Domestic Subsidiaries that were Subsidiary Guarantors or
Material Subsidiaries as of March 20, 2010 and (ii) Domestic Wholly-Owned
Subsidiaries.

2. Waiver. Upon the Effective Date, the undersigned Lenders hereby waive (i) any
Default arising from the failure of the Borrowers to add Kaviza Inc. as a
Subsidiary Guarantor in accordance with Section 5.11 of the Credit Agreement and
(ii) any Default arising from the failure of the Borrowers to have Citrix
Overseas Holdings BV in good standing in the Netherlands Antilles in 2009 and
2010 (so long as such good standing is restored no later than August 31, 2010).

3. Representations and Warranties of the Borrowers. The Borrowers represent and
warrant that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrowers enforceable
against the Borrowers in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity,
regardless of whether considered in a proceeding in equity or at law;

 

- 2 -



--------------------------------------------------------------------------------

(b) After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement (other than representations and
warranties that relate solely to an earlier date) is true and correct on and as
of the date hereof as if made on the date hereof; provided that one or more
Subsidiaries may not be in good standing in its jurisdiction of organization;
provided further that the Borrower and each Material Subsidiary (except Citrix
Overseas Holdings BV) is in good standing in its jurisdiction of organization
and

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

4. Effectiveness. This Amendment shall become effective (the “Effective Date”)
upon the execution and delivery hereof by the Borrowers, the Administrative
Agent and the Required Lenders (without respect to whether it has been executed
and delivered by all Lenders).

5. Miscellaneous.

(a) Except as specifically modified in Section 1 of this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
in each case as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”‘, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as modified hereby.

(c) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all such counterparts shall
constitute one and the same instrument.

6. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expense incurred by the Administrative Agent in
connection with this Amendment, including but not limited to the reasonable
fees, charges and disbursements of attorneys for the Administrative Agent with
respect thereto.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

[Signature Pages Follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Antje B. Focke

Its:  

Vice President

 

CITRIX SYSTEMS, INC., as Borrower By:  

/s/ Karen Leopardi

Name:   Karen Leopardi Title:   Corporate Treasurer

 

CITRIX SYSTEMS INTERNATIONAL GMBH, as Subsidiary Borrower By:  

/s/ David Friedman

Name:   David Friedman Title:   Director

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

Wachovia Bank, N.A. By:  

/s/ Karen Leikert

Its:  

Senior Vice President

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ William S. Rowe

Its:  

Senior Vice President

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd. By:  

/s/ Raymond Ventura

Its:  

Deputy General Manager

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

Comerica Bank By:  

/s/ Catherine M. Young

Its:  

Vice President

 

[Signature Page to Citrix Amendment]